Exhibit 99.1 CONTACT:Glenn Spina Chief Executive Officer (646) 737-1522 FOR IMMEDIATE RELEASE EMERGING VISION CONTINUES EXTRAORDINARY TURNAROUND RECAPS THREE AND NINE MONTH RESULTS New York, NY, November 18, 2010 – Emerging Vision, Inc. (OTCBB – ISEE.OB) today recapped its results for the three and nine months ended September 30, 2010. Three and Nine Month Results Operating Income increased $992,000, or 169%, for the three months ended September 30, 2010 as compared to the three months ended September 30, 2009 and increased $1,880,000, or 515%, for the nine months ended September 30, 2010 as compared to the nine months ended September 30, 2009.EBITDA (earnings before interest, taxes, depreciation and amortization) increased $971,000, or 240%, for the three months ended September 30, 2010 as compared to the three months ended September 30, 2009 and increased $1,926,000, or 940%, for the nine months ending September 30, 2010 as compared to the nine months ended September 30, 2009. The Company’s operations are divided into six business segments including the Company Store and Franchise segments, and the Optical Purchasing Group segment, which consists of the operations of The Optical Group in Canada and Combine Buying Group in the United States. EBITDA generated by the Company Store segment increased $167,000, or 65%, for the three months ended September 30, 2010 as compared to the three months ended September 30, 2009 and increased $369,000, or 80%, for the nine months ended September 30, 2010 as compared to the nine months ended September 30, 2009. Glenn Spina, Chief Executive Officer of the Company, commented, “The Company Store segment continues to show 20-30% increases in top line revenue quarter over quarter and year over year which has been driven by our new marketing campaign, product remerchandising and intensive hands on training.” EBITDA generated by the Franchise segment increased $298,000, or 43%, for the three months ended September 30, 2010 as compared to the three months ended September 30, 2009 and increased $978,000, or 48% for the nine months ended September 30, 2010 as compared to the nine months ended September 30, 2009.Mr. Spina commented, “The reductions in operating expenses continue to positively affect our bottom line, while at the same time, increased average franchise store revenues encourages us and reinforces our belief that the changes to our marketing programs are having a positive long term effect.” Revenues for The Optical Group increased $757,000, or 7.4%, for the three months ended September 30, 2010 as compared to the three months ended September 30, 2009 and increased $3,936,000, or 14%, for the nine months ended September 30, 2010 as compared to the nine months ended September 30, 2009.EBITDA increased $21,000, or 10%, for the three months ended September 30, 2010 as compared to the three months ended September 30, 2009 and increased $90,000, or 13%, for the nine months ended September 30, 2010 as compared to the nine months ended September 30, 2009.These increases were a result of a more favorable exchange rate during 2010 on average as compared to 2009, an increase in Canadian revenues of approximately 1.8%, and the establishment of new vendor programs. EBITDA generated by Combine Buying Group increased $730,000, or 111%, for the three months ended September 30, 2010 as compared to the three months ended September 30, 2009 and increased $811,000, or 153%, for the nine months ended September 30, 2010 as compared to the nine months ended September 30, 2009. The Company has been able to utilize the positive earnings and operating cash flows generated during the nine months ended September 30, 2010 to reduce its debt.Overall, the Company’s outstanding debt has decreased approximately $1,244,000. Brian Alessi, Chief Financial Officer of the Company, commented, “We have been able to reduce our Credit Facility with M&T Bank by over $1.1 million during the first nine months of fiscal 2010, and we have been compliant with each of the Facility’s financial covenants for three consecutive quarters.” Mr. Spina concluded, “I am pleased, humbled and excited about our year to date results, but at the same time I realize that these results only represent a nine month period and that my team and I cannot become complacent with these short term successes.Instead, we must use these successes as a blueprint and a springboard to close out the year on a strong note and to ed December 31, 2009), many of which are beyond our control, that may influence the accuracy of the statements and the projections upon which the statements are based. Our actual results, performance and achievements could differ materially from those expressed or implied in these forward-looking statements. We undertake no obligation to publicly update or revise any forward-looking statements, whether from new information, future events or otherwise. EBITDA – Emerging Vision For the Three Months Ended September 30 (in thousands): $ Change % Change EBITDA Reconciliation: Net income $ $ ) $ % Interest 53 55 (2 ) %) Taxes 12 11 1 % Depreciation and amortization ) %) EBITDA $ $ ) $ % For the Nine Months Ended September 30 (in thousands): $ Change % Change EBITDA Reconciliation: Net income $ $ ) $ % Interest ) %) Taxes 92 22 70 % Depreciation and amortization ) %) EBITDA $ $ $ % EBITDA – Company Store Segment For the Three Months Ended September 30 (in thousands): $ Change % Change EBITDA Reconciliation: Net loss $ ) $ ) $ % Depreciation and amortization 17 13 4 % EBITDA $ ) $ ) $ % For the Nine Months Ended September 30 (in thousands): $ Change % Change EBITDA Reconciliation: Net loss $ ) $ ) $ % Depreciation and amortization 47 46 1 % EBITDA $ ) $ ) $ % EBITDA – Franchise Segment For the Three Months Ended September 30 (in thousands): $ Change % Change EBITDA Reconciliation: Net income $ $ $ % Interest 2 10 (8
